Exhibit 10.3.1
January 27, 2009
Old Line Bancshares, Inc.
1525 Pointer Ridge Place
Bowie, Maryland 20716
Attn: Board of Directors
Dear Ladies and Gentlemen:
          On December 5, 2008, Old Line Bancshares, Inc. (“OLBK”) issued 7,000
shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series A (“Preferred
Stock”) and a warrant to purchase 141,892 shares of common stock (“Warrant”) to
the U.S Department of the Treasury (“Treasury”) pursuant to the terms and
conditions of the letter agreement and securities purchase agreement entered
into by and between OLBK and Treasury (collectively, the “Agreements”). I hereby
acknowledge that Section 111(b) of the Emergency Economic Stabilization Act
provides that as long as Treasury owns a debt or equity position in OLBK, any
termination payments due to me pursuant to Section 3.7 of my employment
agreement dated March 30, 2003, as last amended effective January 1, 2007, will
be limited to 2.99 times my average annual compensation over the five preceding
taxable years.

            Very truly yours,
      /s/ James W. Cornelsen             James W. Cornelsen   

 